Citation Nr: 0319390	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  02-06 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1960 to September 
1961. 




This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

In a January 2003 decision, the Board found that new and 
material evidence had been submitted and reopened the claim 
of entitlement to service connection for a back disorder.  
The Board, however, determined that additional development 
was necessary prior to considering the claim on the merits.

As the Board advised the veteran in the January 2003 
decision, the newly enacted Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute also revised the former section 
5107(a) of title 38, United States Code, eliminating the 
requirement that a claimant must first come forward with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty to assist regulations, after initially reviewing 
the veteran's claim on the merits, the Board determined that 
the following information and evidence was necessary in order 
to make a decision on the claim:  (1)  records of all private 
health care providers who had treated the veteran's back 
disorder, including treatment associated with a work-related 
injury in 1978; (2) any evidence that the claimed back 
disorder was related to service; (3) medical records from 
Oklahoma VA Medical Center for any treatment for a back 
disorder during the period of 1999 to 



the present; and (4) information concerning the name and 
address of the mining company in New Mexico where the veteran 
reportedly sustained a work-related back injury on April 21, 
1978, and records associated with that injury.  Accordingly, 
the Board transmitted a letter to the veteran in April 2003, 
advising him of the aforementioned information and evidence 
that was needed from him and what evidence the Board would 
obtain to assist the veteran in procuring the evidence 
necessary to substantiate his claim for VA benefits.   

In a May 2003 statement, the veteran responded that he 
attempted to locate records that concerned a 1978 worker's 
compensation claim but that the laws of the State of New 
Mexico allowed the destruction of medical records.  The 
veteran then stated that the "records were destroyed."  The 
veteran submitted a copy of medical records of treatment he 
recently received from Dr. G.  He noted that he was scheduled 
to see a Dr. D. in June 2003 and that he would forward a copy 
of the medical records of the treatment he received to the 
Board.  The veteran further reported that he received 
treatment from the VA Medical Center in Oklahoma City, 
Oklahoma and VA Outpatient Clinic in Fort Sill, Oklahoma.  
Thereafter, the Board obtained treatment records dated from 
April 1999 to April 2003 from VA facilities, Oklahoma City VA 
Medical Center and Lawton Outpatient Clinic.  

The Board notes that the veteran contends that he sustained a 
back injury in service during a documented incident in which 
he was "washed by heavy seas into a ladder."  A May 1974 VA 
examination report shows that the veteran complained of low 
back pain and an impression of chronic myalgia, paravertebral 
muscles lumbar, symptomatic, mild was noted.  In a January 
1979 letter, the veteran maintained that he was permanently 
injured from a back injury he sustained on April 21, 1978, 
while working in the Potash mines in New Mexico.  Private 
medical records and VA treatment records show that the 
veteran currently has a low back disorder.  It is not 
entirely clear from the evidence whether the veteran's 
currently diagnosed low back disorder is related to the back 
injury the veteran reportedly sustained during service or 
whether the low back disorder is related to the back injury 
the veteran reportedly sustained in April 1978.  The Board 
notes that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 


5103A (d) (West 2002).  The Board finds that it is necessary 
to afford the veteran an orthopedics examination and it is 
necessary to obtain a medical opinion on the etiology of the 
diagnosed low back disorder in order to make a decision on 
the claim.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the Board's new duty to assist 
regulations as codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304 (2002), it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver.  
Therefore, it is apparent that the Board must remand the 
veteran's claim for a review of evidence obtained by the 
Board and to develop the claim for additional evidence.    

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the nature and etiology of any 
low back disorder that may be present.  
All indicated evaluations, studies, and 
tests, including x-rays, deemed necessary 
by the examiner should be accomplished.  
The claims folder, including a copy of 
this remand, which provides some 
historical background, should be provided 
to the examiner for review in conjunction 
with the examination.  The examiner 
should note that it was available.  The 
examiner is requested to provide an 
opinion as to whether any current low 
back disorder is at least as likely as 
not related to any incident of service.  
The basis for any opinion reached should 
be clearly 
identified including the evidence 
considered in reaching the opinion.  

2.  Thereafter, the veteran's claim should 
be readjudicated with consideration of all 
the evidence.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
SSOC that contains notice of all relevant 
actions taken, including a summary of the 
evidence received since the statement of 
the case provided in April 2002 and the 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the veteran and/or his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is for additional development and 
readjudication of the claim.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



